        Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                          :              No. 1:19-CV-2193
                         Plaintiff :
                                   :              Judge Conner
           v.                      :
                                   :
COMMONWEALTH OF                    :              Electronically Filed Document
PENNSYLVANIA, et al.,              :
                      Defendants :

     BRIEF IN SUPPORT OF MOTION TO DISMISS THE AMENDED
                         COMPLAINT

      While the Plaintiff, an employee of the Commonwealth of Pennsylvania and

more specifically, the Department of Human Services (“the Department”), purports

to bring claims against his employers for violations of his rights, his claims fail as

a matter of law, because he cannot hold the Commonwealth and the Department

responsible for the actions undertaken by others, such as the Commonwealth’s

insurance carrier. Additionally, his remaining claims are barred by sovereign

immunity. Thus, the Amended Complaint should be dismissed against the

Commonwealth and the Department, with prejudice.

                  PROCEDURAL AND FACTUAL HISTORY

      Plaintiff, who was born biologically female, identifies as male. Doc. 25

(Amended Complaint), ¶ 46. While the Commonwealth provides health insurance

to its employees (id. at ¶ 53), the Pennsylvania Employees’ Benefit Trust Fund
        Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 2 of 9




(“PEBTF”) “determines the employer-sponsored health plan.” Id. at ¶ 4. Put

another way, it is the PEBTF and its Board of Trustees that “ha[s] the authority to

determine the availability, nature, and extent of benefits under the Plan, including

exclusions from coverage.” Id. at ¶ 53 (emphasis added). The PEBTF specifically

excluded gender (or sex) affirming surgery from coverage under the PEBTF

insurance plans until January 1, 2018. Id. at ¶ 57. In 2016 and 2017, the Plaintiff

attempted to receive treatment for gender dysphoria, but was unable to, due to his

insurance plan not covering that treatment. Id. at ¶¶ 78-111.

      On December 23, 2019, the Plaintiff filed his initial complaint. Doc. 1. He

filed his Amended Complaint on July 13, 2020. Against the Commonwealth and

the Department, he brings claims under Title VII (Count I), the Americans with

Disabilities Act (Count II), the Pennsylvania Human Relations Act (Counts III and

V), the Rehabilitation Act (Count VII), the Affordable Care Act (Counts VIII and

IX), the Equal Rights Amendment to the Pennsylvania Constitution (Count XIII),

and the Equal Protection Clause of the Pennsylvania Constitution (Count XIV).

The Commonwealth and the Department have filed a Motion to Dismiss the

Amended Complaint, which this brief supports.




                                          2
         Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 3 of 9




                            QUESTIONS PRESENTED

   1.      DO THE PLAINTIFF’S CLAIMS UNDER TITLE VII, THE ADA, THE
           REHAB ACT, AND THE AFFORDABLE CARE ACT AGAINST THE
           COMMONWEALTH AND THE DEPARTMENT FAIL, AS THEY
           WERE NOT RESPONSIBLE FOR THE DISCRIMINATORY ACTS
           AT ISSUE?

           Suggested Answer in the Affirmative.

   2.      ARE THE PLAINTIFF’S REMAINING CLAIMS UNDER THE PHRA
           AND THE PENNSYLVANIA CONSTITUTION BARRED BY
           SOVEREIGN IMMUNITY?

           Suggested Answer in the Affirmative.

                                    ARGUMENT

   I.      BECAUSE THE COMMONWEALTH AND THE DEPARTMENT DID
           NOT MAKE THE DISCRIMINATORY DECISIONS AT ISSUE IN
           THE AMENDED COMPLAINT, THE PLAINTIFF HAS FAILED TO
           STATE A CLAIM AGAINST THEM.

        Although the Commonwealth, and more specifically, the Department are the

employers of the Plaintiff, the germane question is whether the actions alleged in

the Amended Complaint—to wit, the fact that his insurance in 2016 and 2017 did

not cover his gender dysphoria treatment—were carried out by the Commonwealth

or the Department. Simply put, they were not, and as a result, the Plaintiff cannot

state a claim against them under Title VII, the ADA, the Rehab Act, or the

Affordable Care Act.

        “[A] complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

                                            3
        Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 4 of 9




678 (2009) (citation and quotation marks omitted). It is insufficient for a complaint

to “tender[] naked assertion[s] devoid of further factual enhancement.” Id.

(citation and quotation marks omitted). Likewise, a complaint “must contain more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation and quotation marks

omitted). Finally, “It is not, however, proper to assume that [a plaintiff] can prove

facts it has not alleged[.]” Associated General Contractors of California v.

California State Council of Carpenters, 459 U.S. 519, 526 (1983).

      Plaintiff’s Amended Complaint extensively documents the actions taken by

Highmark (see, e.g., Doc. 25, ¶¶ 17-30) and PEBTF (id. at ¶¶ 57-70), as well as the

Plaintiff’s “repeated unsuccessful efforts to ascertain coverage from Highmark

under the PEBTF Medical Plan for the medically necessary treatment of gender

dysphoria.” Id. at Factual Background, Heading C (emphasis added); see also id. at

¶¶ 78-110. Notably absent from his Amended Complaint, however, are any

allegations that the Commonwealth or the Department, specifically, were

responsible for his inability to receive gender dysphoria treatment. While his

employers provided health insurance coverage for the Plaintiff as a benefit of his

employment, their so providing does not mean they are responsible for the fact that

his insurance did not cover this treatment, absent any evidence that they were

responsible for that exclusion. And the Amended Complaint does not set forth



                                          4
          Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 5 of 9




sufficient facts to allow this Court to hold the Commonwealth or the Department

responsible for the PEBTF or Highmark’s actions. Indeed, the Amended

Complaint demonstrates why the Commonwealth and the Department are not

responsible for the actions alleged in the Amended Complaint. It is the PEBTF

who “was created . . . for the purpose of providing employer-sponsored health

plan, medical, and related benefits to employees of the Commonwealth.” Doc. 25,

¶ 3. It was “the PEBTF Board of Trustees [who] determines the employer-

sponsored health plan, medical, and related benefits of employees of the

Commonwealth[.]” Id. at ¶ 4. It is not the Commonwealth or the Department, but

rather, “Defendant PEBTF [that] provides benefits for, and Defendant PEBTF

Board of Trustees [that] has and exercises authority to determine the availability,

nature, and extent of benefits for[] more than 500 employees.” Id. at ¶ 33. Given

the paucity of allegations against the Plaintiff’s employers, the Commonwealth and

the Department, the Plaintiff has not pled sufficient factual matter against them to

state a claim. They cannot be held responsible for any discriminatory actions

undertaken by other entities, and should be dismissed from this action.

   II.      THE PLAINTIFF’S REMAINING CLAIMS UNDER THE PHRA AND
            THE PENNSYLVANIA CONSTITUTION AGAINST THE
            COMMONWEALTH AND THE DEPARTMENT ARE BARRED BY
            SOVEREIGN IMMUNITY.

         While the Plaintiff purports to bring claims under the PHRA and the

Pennsylvania Constitution against the Commonwealth and the Department, such

                                           5
        Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 6 of 9




claims are barred by sovereign immunity. As such, those claims should also be

dismissed. Under the Eleventh Amendment to the United States Constitution,

states are immune from suit against their citizens. U.S. Const. amend. XI.

Although this immunity may be abrogated by Congress or waived by a state, see

Lombardo v. Pennsylvania, Dep’t of Pub. Welfare, 540 F.3d 190, 195-96 (3d Cir.

2008) (citation omitted), it “cannot be implied but must be unequivocally

expressed.” United States v. Mitchell, 445 U.S. 535, 538 (1980) (citation and

quotation marks omitted). Pennsylvania has not consented to suit by its citizens in

federal court. 42 Pa. C.S. § 8521(b) (“Nothing contained in this subchapter shall be

construed to waive the immunity of the Commonwealth from suit in Federal courts

guaranteed by the Eleventh Amendment to the Constitution of the United States.”).

The Third Circuit has noted that this prevents individuals from suing under the

PHRA in federal court. See Patterson v. PA Office of Inspector Gen., 243 F.

App’x. 695, 696 (3d Cir. 2007). Therefore, the PHRA claims against the

Commonwealth and the Department must be dismissed.

      The Plaintiff also brings claims under the Equal Rights Amendment and the

Equal Protection Clauses to the Pennsylvania Constitution. Doc. 25, Counts XIII

and XIV. However, for the reasons articulated supra, these state-law claims may

not be brought against the Commonwealth (or the Department) in federal court.

See Scott v. Am. Bar Ass’n, 652 F. Supp. 1419, 1421 (E.D. Pa. 1987) (noting that



                                         6
        Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 7 of 9




plaintiff could not sue state officials in federal court under Equal Rights

Amendment); see also Roadcloud v. Pennsylvania Bd. of Prob. & Parole, 2006

WL 83453, at *4 (E.D. Pa. Jan. 6, 2006) (holding that sovereign immunity barred

claims under Equal Protection clause to Pennsylvania Constitution). And even if

sovereign immunity did not bar these claims, the district courts in the Third Circuit

have uniformly rejected the notion that a private cause of action exists for alleged

violations of the Pennsylvania Constitution. See Dietrich v. Mount Oliver Borough,

2020 WL 955351, at *6 (W.D. Pa. Feb. 27, 2020) (collecting cases); see also Jones

v. City of Philadelphia, 890 A.2d 1188, 1213-1215 (Pa. Cmwlth. 2006) (finding

that there is no private cause of action for money damages under Pennsylvania

Constitution). Therefore, no matter which way the Plaintiff attempts to package his

state-law claims, they cannot lie against the Commonwealth or the Department,

and the state-law claims against them should be dismissed.




                                           7
        Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 8 of 9




                                CONCLUSION

      For all of these reasons, the Commonwealth and the Department respectfully

request that this Honorable Court grant their motion to dismiss the amended

complaint against them, with prejudice.



                                               Respectfully submitted,

                                               JOSH SHAPIRO
                                               Attorney General

                                      By:      s/ Caleb Curtis Enerson
                                              CALEB CURTIS ENERSON
Office of Attorney General                    Deputy Attorney General
15th Floor, Strawberry Square                 Attorney ID 313832
Harrisburg, PA 17120
Phone: (717) 705-5774                         KAREN M. ROMANO
                                              Chief Deputy Attorney General
cenerson@attorneygeneral.gov                  Civil Litigation Section

Date: September 2,2020                        Counsel for Defendants
                                              Commonwealth of PA and DHS




                                          8
       Case 1:19-cv-02193-CCC Document 43 Filed 09/02/20 Page 9 of 9




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                          :         No. 1:19-CV-2193
                         Plaintiff :
                                   :         Judge Conner
           v.                      :
                                   :
COMMONWEALTH OF                    :         Electronically Filed Document
PENNSYLVANIA, et al.,              :
                      Defendants :



                        CERTIFICATE OF SERVICE

      I, Caleb Curtis Enerson, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on the 2nd day of

September, 2020, I caused to be served a true and correct copy of the foregoing

document to all counsel of record via ECF.

                                      s/ Caleb Curtis Enerson
                                     CALEB CURTIS ENERSON
                                     Deputy Attorney General
